—Orders of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about January 6, 1999, which, inter alia, removed the subject children from respondent mother’s custody and placed them with their father, upon a fact-finding determination that respondent had neglected the children, unanimously affirmed, without costs.
*373Respondent’s brief appropriately concedes that there are no non-frivolous issues to review. Ample evidence supports the finding that respondent used excessive corporal punishment by striking the children with a belt (Family Ct Act § 1046 [b] [i]; see, Matter of Alena O., 220 AD2d 358, 360; Matter of J. Children, 220 AD2d 219). Ample evidence also supports the finding that placement of the children with their father, with services to be provided by petitioner Administration for Children’s Services, is in their best interests. Concur — Williams, J. P., Lerner, Rubin, Saxe and Buckley, JJ.